Exhibit 10.3

THIRD AMENDED AND RESTATED WAIVER AND EXPENSE SUPPORT AGREEMENT

This THIRD AMENDED AND RESTATED WAIVER AND EXPENSE SUPPORT AGREEMENT (the
“Agreement”) is dated as of August 14, 2015 (“Effective Date”) by and between
Industrial Property Trust Inc., a Maryland corporation (the “Corporation”),
Industrial Property Operating Partnership LP, a Delaware limited partnership
(the “Operating Partnership”) and Industrial Property Advisors LLC, a Delaware
limited liability company (the “Advisor”).

WITNESSETH

WHEREAS, the Corporation, the Operating Partnership and the Advisor are parties
to the Third Amended and Restated Advisory Agreement, dated as of August 14,
2015 (the “Advisory Agreement”), which amended and restated that certain Second
Amended and Restated Advisory Agreement, dated as of July 16, 2015, and
capitalized terms not otherwise defined herein shall have the meanings given
them in the Advisory Agreement;

WHEREAS, pursuant to the Advisory Agreement, the Advisor manages the day-to-day
activities and implements the investment strategy of the Corporation and is paid
certain fees for these services;

WHEREAS, the Corporation and the Operating Partnership have requested that the
Advisor help reduce certain of the Corporation’s expenses in certain
circumstances as noted in this Agreement;

WHEREAS, the Advisor, in its pursuit to carry on a viable trade or business, has
agreed to help reduce certain of the Corporation’s expenses, in its ordinary
course in certain circumstances as noted in this Agreement, which assistance is
similar to assistance provided by other entities engaged in the Advisor’s
business to affect the marketability of the corporate entity which they advise;

WHEREAS, the parties hereto are party to that certain Second Amended and
Restated Expense Support and Conditional Reimbursement Agreement, effective as
of October 1, 2014 (the “Second Amended and Restated Expense Support
Agreement”), as amended by that certain Amendment to the Second Amended and
Restated Expense Support and Conditional Reimbursement Agreement, effective as
of June 8, 2015 by and between the parties hereto; and

WHEREAS, the Second Amended and Restated Expense Support Agreement amended and
restated that certain Amended and Restated Expense Support and Conditional
Reimbursement Agreement, effective as of July 1, 2014 (the “Amended and Restated
Expense Support Agreement”), which amended and restated that certain Expense
Support and Conditional Reimbursement Agreement, effective as of October 1, 2013
by and between the parties hereto (the “Initial Expense Support Agreement”);

NOW THEREFORE, in consideration of the covenants and the mutual promises
hereinafter set forth, the parties hereto, intending to be legally bound hereby,
mutually agree that the Second Amended and Restated Expense Support Agreement
shall be and hereby is amended and restated in its entirety as follows:

 

  1. DEFINITIONS

As used in this Agreement, the following terms have the definitions hereinafter
indicated:

Baseline Distributions.  For the third quarter of 2015 through June 30, 2018,
“Baseline Distributions” means the aggregate cash distributions that are
declared on shares of the



--------------------------------------------------------------------------------

Corporation’s common stock in accordance with the quarterly distribution rate as
determined by the Board of Directors of the Corporation for such quarter;
provided that for purposes of calculating the amount of payment by the Advisor
pursuant to this Agreement such amount will not exceed the amount that would
have been declared on shares of the Corporation’s common stock assuming a
quarterly distribution rate of $0.13515 per share. For the period from
October 1, 2014 through June 30, 2015, “Baseline Distributions” means the
aggregate cash distributions that would have been declared on shares of the
Corporation’s common stock assuming a quarterly distribution rate of $0.1250 per
share. For the period from July 1, 2014 through September 30, 2014, “Baseline
Distributions” means the aggregate cash distributions that would have been
declared on shares of the Corporation’s common stock assuming a quarterly
distribution rate of $0.11875 per share. For the period from October 1, 2013
through June 30, 2014, “Baseline Distributions” means the aggregate cash
distributions that would have been declared on shares of the Corporation’s
common stock assuming a quarterly distribution rate of $0.1125 per share.

CDFFO.  Company-Defined Funds from Operations, as reported in the Corporation’s
periodic reports filed with the Securities and Exchange Commission.

CDFFO Excess.  CDFFO Excess shall have the meaning set forth in Section 2(c) of
this Agreement.

CDFFO Shortfall.  CDFFO Shortfall shall have the meaning set forth in
Section 2(a) of this Agreement.

Deferred Asset Management Fee.  Deferred Asset Management Fee shall have the
meaning set forth in Section 2 of this Agreement.

Expense Support Payment.  Expense Support Payment shall have the meaning set
forth in Section 3 of this Agreement.

 

  2. WAIVER OF ASSET MANAGEMENT FEES. For the third quarter of 2015 and ending
upon the termination or expiration of this Agreement:

 

  a. If, in a given calendar quarter, the Corporation’s CDFFO for that quarter
is less than the Baseline Distributions for record dates of that quarter (in
each case, a “CDFFO Shortfall”), then some or all of the Asset Management Fee
otherwise payable by the Corporation to the Advisor with respect to that quarter
shall be waived as set forth in this Section 2(a). The amount of the Asset
Management Fee to be waived for the given quarter shall equal the lesser of
(i) the Baseline Distributions for record dates of that quarter minus the
Corporation’s CDFFO for that quarter, or (ii) the entire Asset Management Fee
otherwise payable by the Corporation to the Advisor with respect to that
quarter.

 

  b.

Because Asset Management Fees are payable monthly by the Corporation to the
Advisor, the Advisor shall refund to the Corporation any Asset Management Fees
previously paid to the Advisor with respect to a given calendar quarter in
excess of the amount that should have been paid to the Advisor with respect to
such calendar quarter after taking into account the Asset Management Fee
required to be waived with respect to such calendar quarter in accordance with
Section 2(a). Any such refund of Asset Management Fees payable pursuant to this
Section 2(b) shall be paid by the Advisor to the Corporation within ten
(10) calendar days following the filing

 

2



--------------------------------------------------------------------------------

  by the Corporation of its first periodic report with the Securities and
Exchange Commission on Form 10-K or Form 10-Q, as applicable, after the calendar
quarter with respect to which such Asset Management Fees were paid.

 

  c. If, in a given calendar quarter, the Corporation’s CDFFO for that quarter
is greater than the Baseline Distributions for record dates of that quarter (in
each case, a “CDFFO Excess”), then the amount of the Asset Management Fee waived
for the given quarter shall equal zero.

Any amount of Asset Management Fee waived pursuant to this Section 2 shall be
referred to hereinafter as a “Waived Asset Management Fee.” Starting with the
third quarter of 2015, the Advisor shall not be entitled to reimbursement of any
Waived Asset Management Fee.

 

  3. EXPENSE SUPPORT PAYMENTS.  For the third quarter of 2015 and ending upon
the termination or expiration of this Agreement, if, in a given calendar
quarter, a CDFFO Shortfall occurs, and the Waived Asset Management Fee is not
sufficient to satisfy the CDFFO Shortfall for such quarter (“Deficiency”) the
Advisor shall fund, directly or indirectly, certain expenses of the Corporation
or the Operating Partnership, including but not limited to general and
administrative expenses and interest expense in an amount equal to the
Deficiency. Any payment made by the Advisor pursuant to this Section 3 to fund,
directly or indirectly, expenses of the Corporation or the Operating Partnership
shall be referred to hereinafter as a “Deficiency Support Payment.” Starting
with the third quarter of 2015, the Advisor shall not be entitled to
reimbursement of any Deficiency Support Payment. Notwithstanding anything to the
contrary contained herein, this Agreement will supersede the Second Amended and
Restated Expense Support Agreement, as amended and will govern all waivers and
payments with respect to the third quarter of 2015 through the second quarter of
2018.

 

  4. CAP ON WAIVED ASSET MANAGEMENT FEE AND DEFICIENCY SUPPORT
PAYMENTS.  Commencing on the Effective Date and terminating on the earlier of
the expiration or termination of this Agreement, in no event will the aggregate
of the Waived Asset Management Fee and Deficiency Support Payment, when added to
all amounts deferred or paid by the Advisor prior to the Effective Date pursuant
to Sections 2 and 3 of the Second Amended and Restated Expense Support
Agreement, as amended, and all prior versions thereof, which for avoidance of
doubt is in an amount equal to $5.4 million (the “Prior Amounts”), exceed $30
million (the “Maximum Amount”).

 

  5. TERM; SURVIVAL.  This Agreement shall continue in full force and effect
until June 30, 2018; provided, however, that any obligation of the Advisor to
make payments pursuant and subject to Sections 2, 3 and 4 of this Agreement with
respect to the calendar quarter ending June 30, 2018, shall remain operative and
in full force and effect and shall survive the expiration of this Agreement (but
not any earlier termination in accordance with Section 6 below). In addition,
any “Reimbursable Amounts” as defined in and owing to the Advisor prior to the
Effective Date of this Agreement under the Second Amended and Restated Expense
Support Agreement, as amended, will remain payable in accordance with the terms
of the Second Amended and Restated Expense Support Agreement, as amended prior
to the Effective Date of this Agreement, and will survive the execution of this
Agreement and any expiration or termination of this Agreement. Nothing herein is
intended to modify the parties’ prior agreements with respect to such
Reimbursable Amounts.

 

3



--------------------------------------------------------------------------------

  6. TERMINATION.  This Agreement may be terminated at any time, and without
payment of any penalty, by a majority of the independent directors of the
Corporation, upon thirty (30) days prior written notice to the Advisor. This
Agreement and the Advisor’s obligations under Section 2 and Section 3 hereof
shall immediately terminate upon the earlier to occur of (a) the termination or
non-renewal of the Advisory Agreement by the Corporation; (b) the delivery by
the Corporation of notice to the Advisor of the Corporation’s intent to
terminate or not renew the Advisory Agreement; (c) a Liquidity Event; or (d) the
Maximum Amount has been reached pursuant to Section 4.

 

  7. NOTICES.  Any notice, report or other communication required or permitted
to be given hereunder shall be in writing unless some other method of giving
such notice, report or other communication is required by the Charter, the
Bylaws, or accepted by the party to whom it is given, and shall be given by
being delivered by hand or by overnight mail or other overnight delivery service
to the addresses set forth in the Advisory Agreement.

 

  8. ASSIGNMENT.  This Agreement may be assigned by the Advisor to an Affiliate
or Affiliates with the approval of a majority of the independent directors of
the Corporation; provided, however, the Advisor shall not assign the agreements
contained in Section 2 of this Agreement to an Affiliate or Affiliates unless
the Advisor has also assigned its right to receive the Asset Management Fees
under the Advisory Agreement to such Affiliate or Affiliates. The Advisor may
assign any rights to receive any amounts payable to the Advisor in accordance
with the terms of the Second Amended and Restated Expense Support Agreement, as
amended, to any Person without obtaining the approval of the Corporation’s board
of directors. This Agreement shall not be assigned by the Corporation or the
Operating Partnership without the consent of the Advisor, except in the case of
an assignment by the Corporation or the Operating Partnership of its obligations
hereunder to a corporation, limited partnership or other organization which is a
successor to all of the assets, rights and obligations of the Corporation or the
Operating Partnership, in which case such successor organization shall be bound
hereunder and by the terms of said assignment in the same manner as the
Corporation and the Operating Partnership are bound by this Agreement.

 

  9. SEVERABILITY.  The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

  10. GOVERNING LAW / ATTORNEY’S FEE.  This Agreement shall be interpreted under
the laws of the State of Colorado without regard to the conflict of law
principles thereof. Any action brought to interpret or enforce this Agreement
shall be brought in a court of competent jurisdiction located in Denver,
Colorado, and the parties hereto consent to venue and personal jurisdiction in
any such court. The substantially prevailing party in any such litigation shall
recover its reasonable attorney’s fees and costs (including those of appeal).

 

  11. ENTIRE AGREEMENT.  For so long as this Agreement shall be in force, the
terms of this Agreement shall control in the event of any conflict with the
terms of the Advisory Agreement that relate to the subject matter hereof. This
Agreement shall not, in any other way, effect, modify, amend or supersede any
other terms of the Advisory Agreement and, specifically, shall not in any way
impact the terms of the Advisory Agreement regarding the payment of other fees
and expense reimbursements to the Advisor. This Agreement shall not be changed,
modified, terminated or discharged, in whole or in part, except by an instrument
in writing signed by the parties hereto, or their respective permitted
successors or assignees.

 

4



--------------------------------------------------------------------------------

  12. INDULGENCES, NOT WAIVERS.  Neither the failure nor any delay on the part
of a party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver or any right, remedy, power or
privilege under this Agreement shall be effective unless it is in writing and is
signed by the party asserted to have granted such waiver.

 

  13. GENDER.  Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.

 

  14. TITLES NOT TO AFFECT INTERPRETATION / SUBORDINATION.  The titles of
paragraphs and subparagraphs contained in this Agreement are for convenience
only, and they neither for a part of this Agreement nor are they to be used in
the construction or interpretation hereof. Nothing in this Agreement is intended
to alter or otherwise affect any subordination agreement in effect with respect
to the Initial Expense Support Agreement, the Amended and Restated Expense
Support Agreement or the Second Amended and Restated Expense Support Agreement
and all such subordination provisions shall remain in full force and effect.

 

  15. EXECUTION IN COUNTERPARTS.  This Agreement may be executed by facsimile or
PDF in any number of counterparts, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument. This Agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories.

(Remainder of page intentionally left blank.)

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and attested by their duly authorized officers, on August 14, 2015.

 

  INDUSTRIAL PROPERTY TRUST INC.   By:  

/s/ Thomas G. McGonagle

  Name:   Thomas G. McGonagle   Title:   Chief Financial Officer   INDUSTRIAL
PROPERTY OPERATING PARTNERSHIP LP   By:  Industrial Property Trust Inc., its
Sole General Partner   By:  

/s/ Thomas G. McGonagle

  Name:   Thomas G. McGonagle   Title:   Chief Financial Officer   INDUSTRIAL
PROPERTY ADVISORS LLC   By:  Industrial Property Advisors Group LLC, its Sole
Member   By:  

/s/ Evan H. Zucker

  Name:   Evan H. Zucker   Title:   Manager